DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 08/10/2022 has been entered. Claims 1-16 are pending in this application.  Claims 2, 4, and 12-16 are withdrawn. Claims 1, 3, and 5-11 are currently under examination.   

Priority
This application is a 371 of PCT/US18/19412 filed on 02/23/2018, which claims benefit of US Provisional Application No. 62/463,332 filed on 02/24/2017 and 62/578,091 filed on 10/27/2017.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1, 3, and 5-11) in the reply filed on 08/10/2022 is acknowledged.  Claims 2, 4, and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022. Thus, claims 1, 3, and 5-11 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/03/2019 has been considered.

Claim Objections
Claims 1 and 9-11 are objected to because of the following informalities: In claim 1, insert the missing phrase “in need of ß-glucan immunotherapy” immediately after the recitation “a subject” (line 2) to comply with the following step “an appropriate dose strategy of soluble ß-glucan for the subject”; and insert the missing word “biological” immediately before the recitation “sample for” (line 3) to comply with the preceding recitation “a biological sample”.  In claims 9-11, insert the missing word “soluble” immediately before the recitation “ß-glucan” (line 1) to comply with the preceding recitation “soluble ß-glucan”. Appropriate correction is required.
Claims 9-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3 and 9-11 depend from claim 1.
Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The threshold or criteria of antibody level, subject’s subgroup, and/or 2 to 5 subgroups are not given. Thus, the classifying and identifying steps are not clear. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: There is a gap between the recitations “the subject” (line 2 of claim 6) and “subject’s subgroup” (last line of claim 1). Thus, it is not clear which subgroup is the subject of claim 6.
The term “low-level”, “mid-level”, or “high-level” in claims 7 and 8 is a relative term which renders the claim indefinite. The term “low-level”, “mid-level”, or “high-level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Taken together, Applicant is advised to insert the clause “, wherein a cutoff for the antibody level is less than 20 µg/ml, between 20 µg/ml and 50 µg/ml, and/or greater than 50 µg/ml” at the end of claim 1; to insert the phrase “based on the subject's subgroup”, immediately after the recitation “the subject” (line 2 of claim 6); and to change the recitations “low-level”, “mid-level”, and “high-level” in claims 7 and 8 to “low-level (less than 20 µg/ml)”, “mid-level (between 20 µg/ml and 50 µg/ml)”, or “high-level (greater than 50 µg/ml)”, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The “SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES” (https://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf) and “The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), are followed here. The claim is directed to a statutory category, e.g., a process (Step 1: YES). The claim is then analyzed in Step 2A to determine whether it is directed to any judicial exception. The claims 1, 3, and 5-11 recite a method comprising: obtaining a biological sample from a subject in need of ß-glucan immunotherapy; analyzing the biological sample for a biomarker anti-ß-glucan antibody level; classifying the subject into a subgroup based on the biomarker anti-ß-glucan antibody level; and identifying an appropriate dose strategy of soluble ß-glucan for the subject based on the subject's subgroup, wherein a cutoff for the antibody level is less than 20 µg/ml, between 20 µg/ml and 50 µg/ml, and/or greater than 50 µg/ml, which is a natural phenomenon. This judicial exception is not integrated into a practical application because the claimed process encompasses a step of looking up a medical record of a patient population in need of ß-glucan immunotherapy and their anti-ß-glucan antibody levels, followed by mentally classifying the patients into subgroups based on the defined cutoff of antibody level and correlating the subject’s subgroup with dose strategy (defined as “Dose strategies involve pre-dosing and administration timing as well as effective amounts” in the specification, line 24 to 25, page 13/17). Thus, the claimed process as a whole does not display markedly different characteristics other than routine reviewing of medical record. Accordingly, the claimed process is a “natural phenomenon” exception, and the claim is directed to at least one exception (Step 2A: YES). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, obtaining a biological sample from a subject in need of ß-glucan immunotherapy; analyzing the biological sample for a biomarker anti-ß-glucan antibody level; or classifying the subject into a subgroup based on the biomarker anti-ß-glucan antibody level was well-understood, routine and conventional in the field, as evidenced by the reference under the 102/103 rejection below. The recitation of a cutoff for the antibody level of less than 20 µg/ml, between 20 µg/ml and 50 µg/ml, and/or greater than 50 µg/ml does not affect this analysis, because it was also well-understood, routine and conventional at the time to obtain a biological sample from a subject in need of ß-glucan immunotherapy; to analyze the biological sample for a biomarker anti-ß-glucan antibody level; or to classify the subject into a subgroup based on the biomarker anti-ß-glucan antibody level. Thus, the obtaining a biological sample from a subject in need of ß-glucan immunotherapy; analyzing the biological sample for a biomarker anti-ß-glucan antibody level; classifying the subject into a subgroup based on the biomarker anti-ß-glucan antibody level; and identifying an appropriate dose strategy of soluble ß-glucan for the subject based on the subject's subgroup, when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “natural phenomenon” by itself (Step 2B: NO). The claim does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bose et al. (WO 2015/084732, published on June 11, 2015, hereinafter referred to as Bose ‘732).
With regard to structural limitations “a method comprising: obtaining a biological sample from a subject in need of ß-glucan immunotherapy; analyzing the sample for a biomarker anti-ß-glucan antibody (or comprising IgG) level; classifying the subject into a subgroup based on the biomarker anti-ß-glucan antibody level having a cutoff of less than 20 µg/ml (or low-level), between 20 µg/ml and 50 µg/ml (or mid-level), and/or greater than 50 µg/ml (or high-level); and identifying an appropriate dose strategy (defined as “Dose strategies involve pre-dosing and administration timing as well as effective amounts” in the specification, line 24 to 25, page 13/17; or pre-dosing one or more times) of soluble ß-glucan (or derived from yeast; or comprises a ß-1,3/1,6 glucan; or comprises ß(1,6)-[poly-(1,3)-D-glucopyranosyl]-poly-ß(1,3)-D-glucopyranose) for the subject based on the subject's subgroup” (claims 1, 3, and 5-11):
Bose ‘732 disclosed a method including obtaining a biological sample from a subject, analyzing the sample for a biomarker anti-ß-glucan antibody compared to a reference standard, computing an anti-ß-glucan antibody concentration or Relative Antibody Unit (RAU) value for anti-ß-glucan antibody in the sample, and identifying the subject as biomarker positive if the anti-ß-glucan antibody concentration or RAU value is greater than a predetermined anti-ß-glucan antibody concentration or RAU value for the biomarker anti-ß-glucan antibody. In some embodiments, the biomarker anti-ß-glucan antibody can be IgG. In some of these embodiments, the predetermined RAU value can be 200. In some embodiments, the method can further include administering to a subject identified as biomarker positive a composition that includes ß-glucan. In some embodiments, the ß-glucan is derived from yeast such as, a ß-1,3/1,6 glucan. In certain embodiments, the ß-glucan can include ß(1,6)-[poly-(1,3)-D-glucopyranosyl]-poly-ß(1,3)-D-glucopyranose, also referred to herein as PGG (IMPRIME PGG). Moreover, ß-glucan-based immunotherapies can involve the use of a modified and/or derivatized ß-glucan (page 2/63, para. 3, 5, and 7; page 3/63, para. 2; page 8/63, para. 2). The ranges of IgG anti-ß-glucan antibody concentration cutoffs are shown in Table 2: 
    PNG
    media_image1.png
    51
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    51
    400
    media_image1.png
    Greyscale
. Higher natural anti-ß-glucan antibody levels correspond with neutrophil binding of IMPRIME PGG. High-binder serum/plasma can increase IMPRIME PGG binding to neutrophils from low binders. Increase of lMPRIME PGG+ PMNs or monocytes in a post-IMPRIME PGG dose whole blood sample in comparison to a pre-dose sample is shown in Fig. 31B (page 15/63, Table 2; page 9/63, para. 3; page 24/63, para. 2). Depending on the specificity and sensitivity desired (calculated by ROC curve analysis), one can select an appropriate cutoff to achieve stratification of patients that respond to IMPRIME PGG treatment without supplementation with anti-ß-glucan antibodies. Separation of patients based on biomarker status (high binder vs. low binder) can be accomplished using cutoffs within the ranges set forth above. Thus, biomarker status can be used as predictor of successful ß-glucan immunotherapy. Table 7 Overall Survival of biomarker-positive patients exhibiting biomarker-positive status after one cycle of chemotherapy: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. As an example, using a cutoff of 60 μg/ml IgG anti-ß-glucan antibody concentration to separate biomarker-positive from biomarker-negative patients, biomarker-positive patients receiving bevacizumab therapy had a median overall survival of over 200 days more than biomarker-negative patients using the same cutoff values (page 20/63, para. 1 and 2; Table 7; page 21/63, para. 1). 
Thus, these teachings of Bose ‘732 anticipate or, in the alternative, are obvious to arrive Applicant’s claims 1, 3, and 5-11 because specific cut-off points (29 µg/ml, 35 µg/ml, 40 µg/ml, 45 µg/ml, 50 µg/ml, 55 µg/ml, and/or 60 µg/ml) are taught or suggested to stratify patients into 2 or more groups for improving ß-glucan immunotherapy or overall survival. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claims 1, 3, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-9, and 12 of U.S. Patent No. 9,885,726 (Bose et al., February 6, 2018; PCT Pub. No.: WO2015/084732, see also the 102/103 rejection above) in view of Bose et al. (WO 2015/084732, published on June 11, 2015, hereinafter referred to as Bose ‘732). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘726 claims “A method comprising: obtaining a biological sample from a subject; analyzing the sample for a biomarker anti-ß-glucan antibody compared to a reference standard; computing a Relative Antibody Unit (RAU) value for anti-ß-glucan antibody in the sample; identifying the subject as biomarker negative for ß-glucan immunotherapy if the RAU value is less than a predetermined RAU value for the biomarker anti-ß-glucan antibody, wherein the predetermined RAU value is selected based on a correlation of specificity and sensitivity to at least one endpoint that stratifies biomarker-positive subjects and biomarker-negative subjects; and administering anti-ß-glucan IgG2 to the biomarker-negative subject” (claim 1), and “wherein the biomarker anti-ß-glucan antibody comprises IgG and the predetermined RAU value is 200” (claim 4, according to Table 2, the RAU 200 is equivalent to 29 µg/ml) or “wherein the predetermined cutoff value is about 20 μg/ml anti-ß-glucan IgG” (claim 12), reading on claims 1, 3, 5, 7, and 8. In addition, claims 7, 8, and 9 of Pat ‘726 read on claims 9, 10, and 11 of this Application, respectively. 
Pat ‘726 did not explicitly claim “identifying an appropriate dose strategy of soluble ß-glucan for the subject based on the subject's subgroup”, “the dosing strategy includes pre-dosing the subject based on the subject's subgroup 1 or more times with soluble ß-glucan”, and “a cutoff of greater than 50 µg/ml (high-level)”, required by claims 1 and 6-8.
 Bose ‘732 disclosed a method including obtaining a biological sample from a subject, analyzing the sample for a biomarker anti-ß-glucan antibody compared to a reference standard, computing an anti-ß-glucan antibody concentration or Relative Antibody Unit (RAU) value for anti-ß-glucan antibody in the sample, and identifying the subject as biomarker positive if the anti-ß-glucan antibody concentration or RAU value is greater than a predetermined anti-ß-glucan antibody concentration or RAU value for the biomarker anti-ß-glucan antibody. In some embodiments, the biomarker anti-ß-glucan antibody can be IgG. In some of these embodiments, the predetermined RAU value can be 200. In some embodiments, the method can further include administering to a subject identified as biomarker positive a composition that includes ß-glucan. In some embodiments, the ß-glucan is derived from yeast such as, a ß-1,3/1,6 glucan. In certain embodiments, the ß-glucan can include ß(1,6)-[poly-(1,3)-D-glucopyranosyl]-poly-ß(1,3)-D-glucopyranose, also referred to herein as PGG (IMPRIME PGG). Moreover, ß-glucan-based immunotherapies can involve the use of a modified and/or derivatized ß-glucan (page 2/63, para. 3, 5, and 7; page 3/63, para. 2; page 8/63, para. 2). Higher natural anti-ß-glucan antibody levels correspond with neutrophil binding of IMPRIME PGG. High-binder serum/plasma can increase IMPRIME PGG binding to neutrophils from low binders. Increase of lMPRIME PGG+ PMNs or monocytes in a post-IMPRIME PGG dose whole blood sample in comparison to a pre-dose sample is shown in Fig. 31B (page 9/63, para. 3; page 24/63, para. 2). Depending on the specificity and sensitivity desired (calculated by ROC curve analysis), one can select an appropriate cutoff to achieve stratification of patients that respond to IMPRIME PGG treatment without supplementation with anti-ß-glucan antibodies. Separation of patients based on biomarker status (high binder vs. low binder) can be accomplished using cutoffs within the ranges set forth above. Thus, biomarker status can be used as predictor of successful ß-glucan immunotherapy. Table 7 Overall Survival of biomarker-positive patients exhibiting biomarker-positive status after one cycle of chemotherapy: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. As an example, using a cutoff of 60 μg/ml IgG anti-ß-glucan antibody concentration to separate biomarker-positive from biomarker-negative patients, biomarker-positive patients receiving bevacizumab therapy had a median overall survival of over 200 days more than biomarker-negative patients using the same cutoff values (page 20/63, para. 1 and 2; Table 7; page 21/63, para. 1)
Thus, skilled artisan would combine the claims of Pat ‘726 with the teachings of Bose ‘732 to correlate the stratified patient groups according to specific cut-off points with pre-dosing of ß-glucan because (a) Pat ‘726 claims identifying the subject as biomarker negative for ß-glucan immunotherapy if the RAU value is less than a predetermined RAU value for the biomarker anti-ß-glucan antibody, and (b) Bose ‘732 teaches that Increase of lMPRIME PGG+ PMNs or monocytes in a post-IMPRIME PGG dose whole blood sample in comparison to a pre-dose sample is shown. Depending on the specificity and sensitivity desired (calculated by ROC curve analysis), one can select an appropriate cutoff to achieve stratification of patients that respond to IMPRIME PGG treatment without supplementation with anti-ß-glucan antibodies. Thus, biomarker status can be used as predictor of successful ß-glucan immunotherapy, described above.

(II) Claims 1, 3, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 11, and 19 of U.S. Patent No. 10,114,027 (Bose et al., October 30, 2018; Continuation of application No. 15/101,065, filed as application No. PCT/US2014/067944 on Dec. 1, 2014, now Pat. No. 9,885,726; PCT Pub. No.: WO2015/084732, see also the 102/103 rejection above) in view of Bose et al. (WO 2015/084732, published on June 11, 2015, hereinafter referred to as Bose ‘732). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘027 claims “A method comprising: obtaining a biological sample from a subject; analyzing the sample for a biomarker anti-ß-glucan antibody compared to a reference standard; computing a Relative Antibody Unit (RAU) value for anti-ß-glucan antibody in the sample; identifying the subject having a RAU value greater than or equal to a predetermined RAU value for the biomarker anti-beta-glucan antibody, and therefore is biomarker positive for beta-glucan immunotherapy, wherein the predetermined RAU value is selected based on a correlation of specificity and sensitivity to at least one endpoint that stratifies biomarker-positive subjects and biomarker-negative subjects; and administering ß-glucan immunotherapy to the biomarker-positive subject” (claims 1 and 11), and “wherein the biomarker anti-ß-glucan antibody comprises IgG and the predetermined RAU value is 200” (claim 3, according to Table 2, the RAU 200 is equivalent to 29 µg/ml) or “wherein the predetermined cutoff value is about 20 μg/ml anti-ß-glucan IgG” (claim 19), reading on claims 1, 3, 5, 7, and 8. In addition, claims 6, 7, and 8 of Pat ‘027 read on claims 9, 10, and 11 of this Application, respectively. 
Pat ‘027 did not explicitly claim “identifying an appropriate dose strategy of soluble ß-glucan for the subject based on the subject's subgroup”, “the dosing strategy includes pre-dosing the subject based on the subject's subgroup 1 or more times with soluble ß-glucan”, and “a cutoff of greater than 50 µg/ml (high-level)”, required by claims 1 and 6-8.
 Bose ‘732 disclosed a method including obtaining a biological sample from a subject, analyzing the sample for a biomarker anti-ß-glucan antibody compared to a reference standard, computing an anti-ß-glucan antibody concentration or Relative Antibody Unit (RAU) value for anti-ß-glucan antibody in the sample, and identifying the subject as biomarker positive if the anti-ß-glucan antibody concentration or RAU value is greater than a predetermined anti-ß-glucan antibody concentration or RAU value for the biomarker anti-ß-glucan antibody. In some embodiments, the biomarker anti-ß-glucan antibody can be IgG. In some of these embodiments, the predetermined RAU value can be 200. In some embodiments, the method can further include administering to a subject identified as biomarker positive a composition that includes ß-glucan. In some embodiments, the ß-glucan is derived from yeast such as, a ß-1,3/1,6 glucan. In certain embodiments, the ß-glucan can include ß(1,6)-[poly-(1,3)-D-glucopyranosyl]-poly-ß(1,3)-D-glucopyranose, also referred to herein as PGG (IMPRIME PGG). Moreover, ß-glucan-based immunotherapies can involve the use of a modified and/or derivatized ß-glucan (page 2/63, para. 3, 5, and 7; page 3/63, para. 2; page 8/63, para. 2). Higher natural anti-ß-glucan antibody levels correspond with neutrophil binding of IMPRIME PGG. High-binder serum/plasma can increase IMPRIME PGG binding to neutrophils from low binders. Increase of lMPRIME PGG+ PMNs or monocytes in a post-IMPRIME PGG dose whole blood sample in comparison to a pre-dose sample is shown in Fig. 31B (page 9/63, para. 3; page 24/63, para. 2). Depending on the specificity and sensitivity desired (calculated by ROC curve analysis), one can select an appropriate cutoff to achieve stratification of patients that respond to IMPRIME PGG treatment without supplementation with anti-ß-glucan antibodies. Separation of patients based on biomarker status (high binder vs. low binder) can be accomplished using cutoffs within the ranges set forth above. Thus, biomarker status can be used as predictor of successful ß-glucan immunotherapy. Table 7 Overall Survival of biomarker-positive patients exhibiting biomarker-positive status after one cycle of chemotherapy: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. As an example, using a cutoff of 60 μg/ml IgG anti-ß-glucan antibody concentration to separate biomarker-positive from biomarker-negative patients, biomarker-positive patients receiving bevacizumab therapy had a median overall survival of over 200 days more than biomarker-negative patients using the same cutoff values (page 20/63, para. 1 and 2; Table 7; page 21/63, para. 1)
Thus, skilled artisan would combine the claims of Pat ‘027 with the teachings of Bose ‘732 to correlate the stratified patient groups according to specific cut-off points with pre-dosing of ß-glucan because (a) Pat ‘027 claims identifying the subject having a RAU value greater than or equal to a predetermined RAU value for the biomarker anti-beta-glucan antibody, and therefore is biomarker positive for beta-glucan immunotherapy, and (b) Bose ‘732 teaches that Increase of lMPRIME PGG+ PMNs or monocytes in a post-IMPRIME PGG dose whole blood sample in comparison to a pre-dose sample is shown. Depending on the specificity and sensitivity desired (calculated by ROC curve analysis), one can select an appropriate cutoff to achieve stratification of patients that respond to IMPRIME PGG treatment without supplementation with anti-ß-glucan antibodies. Thus, biomarker status can be used as predictor of successful ß-glucan immunotherapy, described above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                         /YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623